Citation Nr: 9905043	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  96-18 224A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to payment or reimbursement of the expenses of 
private hospitalization and treatment provided from December 
19, 1995 to January 2, 1996.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from October 1952 to December 
1955.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 1996 determination 
by the Department of Veterans Affairs (VA) Medical 
Administration Service (MAS) in Columbus, Ohio, which denied 
a claim of entitlement to reimbursement or payment for the 
expenses of private hospitalization and treatment provided in 
December 29, 1995 to January 2, 1996 at Riverside Hospital, 
Ohio.

The veteran requested a Travel Board hearing.  That hearing 
was conducted before the undersigned Board member, sitting in 
Cleveland, Ohio, in August 1998.

In his hearing before the Board, the veteran discussed his 
belief that it was unfair to require him to pay the expenses 
of his private medical care, given his limited financial 
resources and the unavailability of treatment at the VA 
outpatient facility he normally attended.  It appears that 
the veteran, who did not have a representative, may have been 
attempting to raise a claim for equitable relief.  This issue 
is referred to the agency of local jurisdiction, which should 
clarify with the veteran whether he wishes to pursue a claim 
for equitable relief.  If the veteran does wish to pursue 
such a claim, the RO should undertake any necessary action.  


FINDINGS OF FACT

1.  The veteran has not been awarded service connection for 
any disorder.  

2.  Private hospitalization and treatment provided from 
December 29, 1995 to January 2, 1996 was not authorized. 


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement of 
the cost of unauthorized private hospitalization and 
treatment furnished to the veteran from December 29, 1995 
through January 2, 1996 have not been met.  38 U.S.C.A. 
§§ 1703, 1710, 1728, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 17.52, 17.120 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that VA should pay for the cost of 
private emergency department treatment and hospitalization 
provided at Riverside Hospital (RH) from December 29, 1995 
through January 2, 1996.  The essential facts are not in 
dispute.  The veteran, who suspected he might be having a 
heart attack, called the VA outpatient treatment clinic in 
Columbus, Ohio, where he had been receiving treatment for 
some time.  He was advised that the outpatient clinic 
facility could not provide the necessary treatment, and was 
advised that he should go the nearest hospital rather than 
come to the outpatient clinic.  Local emergency 
transportation was requested for the veteran by a neighbor, 
and the veteran was taken to RH, where he was admitted after 
initial treatment in the emergency department.  

The veteran was not in receipt of service-connected 
compensation for any disorder at the time of the December 
1995 to January 1996 hospitalization at RH.  In his May 1996 
substantive appeal, and at his Board hearing, the veteran 
stated and testified that he has been in receipt of VA 
outpatient clinic services because of his limited financial 
resources.  

In his May 1996 substantive appeal, and in his August 1998 
Travel Board hearing, the veteran testified that, on a 
previous occasion, the VA outpatient clinic became unable to 
provide adequate treatment of a condition for which he was 
being seen and he was sent to a nearby private facility at VA 
expense.  The veteran contended that, since he was advised 
just prior to the December 1995 private hospitalization that 
the VA outpatient clinic was unable to provide treatment, 
that hospitalization should be treated just like the occasion 
on which private treatment was paid for by VA because the VA 
outpatient clinic was unable to complete treatment in 
progress. 

Analysis

There are statuary and regulatory criteria that permit VA to 
assume financial responsibility for medical expenses incurred 
by veterans at private facilities under certain 
circumstances.  Under 38 U.S.C. § 1728(a), a veteran who is 
entitled to hospital care or medical services may be 
reimbursed for the reasonable value of such services provided 
by a non-VA facility, or the non-VA facility may be directly 
paid by VA, if three conditions are met.  The care or 
services must be (1) rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health, (2) for an adjudicated service-connected disability, 
or for a nonservice-connected disability associated with or 
aggravating an adjudicated service-connected disability, or 
for any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability, and (3) must be rendered under circumstances 
where VA or other Federal facilities were not feasibly 
available.  38 U.S.C. § 1728(a)(1)-(3); 38 C.F.R. § 17.80 
(recodified at 38 C.F.R. § 17.120 (1998)). 

The veteran was notified of these criteria by the VA Medical 
Center, by a statement of the case (SOC) apparently issued in 
April 1996.  The Board notes that relevant regulations were 
renumbered after that SOC was issued.  The regulation set 
forth in the SOC, 38 C.F.R. § 17.80(a)-(c), is now numbered 
as section 17.120.  No substantive changes were made at the 
time of the renumbering in 1996.  Accordingly, the Board 
concludes that issuance of a new SOC to reflect the 
renumbering is not warranted.  For purposes of convenience in 
reference, the regulation will be referenced in this decision 
under the current number.  

The Board notes in particular that each of these three 
criteria must be met in order to establish entitlement to 
reimbursement or payment of medical expenses under 
38 U.S.C.A. § 1728.  Zimick v. West, 11 Vet. App. 45, 49 
(1998).  It appears that the care rendered to the veteran at 
RH beginning in December 1995 was, in fact, emergency care.  
It is also undisputed that the veteran had received care at 
the Columbus, Ohio, VA outpatient clinic for many years.  

However, it is clear that the veteran had not been awarded 
service connection for any disorder.  Thus, the veteran in 
this case is not eligible for payment or reimbursement under 
38 U.S.C. § 1728 of private hospitalization from December 
1995 to January 1996, because he did not receive care for a 
service-connected disability, nor does he have a service-
connected total disability rating.  In the absence of service 
connection for any disability, a finding that the disorder 
for which the veteran was treated at RH beginning in December 
1995 was aggravating a service-connected disability, which 
would be a basis for payment or reimbursement of those 
expenses, is also precluded.  

The Board notes with sympathy the appellant's contention that 
he is entitled to reimbursement for the private medical care 
because VA was, in fact, unable to provide the necessary 
care, and had so advised the veteran.  See 38 U.S.C. 
§ 1710(a)(2)(G).  The Board recognizes the appellant's 
argument that if VA could have furnished the veteran 
emergency outpatient care in a VA facility, that obligation 
should continue where the VA facility was not reasonably 
available.  However, the statutory provisions authorizing VA 
to pay for care of non-service-connected disorders in non-VA 
facilities do not include provision for payment for non-VA 
care on the sole basis of emergency or unavailability of a VA 
facility.  See 38 U.S.C.A. § 1710; see also Zimick v. West, 
11 Vet. App. at 50.

The veteran also contends, in essence, that the instruction 
relayed to him by the outpatient clinic staff member to go to 
the nearest hospital should be considered prior authorization 
of the private emergency care he received.  VA may contract 
with non-VA facilities to provide medical services for which 
VA may assume financial responsibility in certain 
circumstances.  38 U.S.C. § 1703(a)(1)-(8); 38 C.F.R. § 
17.50d (1995) (recodified at 38 C.F.R. § 17.54 (1998)).  VA's 
authority to enter into such contracts or individual 
authorizations, however, is limited by statute to specified 
types of care or categories of veterans.  38 U.S.C.A. § 
1703(a); 38 C.F.R. § 17.50b (1995) (recodified at 38 C.F.R. § 
17.52 (1998)).  Individual authorization for medical services 
is available for treatment of service-connected disability, 
disability for which a veteran was discharged or released 
from active service, disability of a veteran who has total 
and permanent service-connected disability, or for certain 
disabilities of a veteran participating in a VA 
rehabilitation program.  38 C.F.R. § 17.52(a).  The 
particular facts of this case, where the veteran's 
eligibility for VA outpatient treatment was based solely on 
his financial circumstances, do not meet any of the criteria.

Contracts, including individual authorization for 
reimbursement or payment of expenses, are also authorized for 
treatment of a medical emergency which poses a serious threat 
to a veteran receiving medical services in a VA facility.  38 
C.F.R. § 17.52(b)(3).  However, to meet this criterion, the 
veteran must be receiving treatment in a VA facility at the 
time of the emergency.  Prior VA treatment of a disorder does 
not meet this criterion.  Zimick, 11 Vet. App. at 51, 52.  
The Board notes the veteran's testimony that he had 
previously received private hospitalization at VA expense 
when he began bleeding profusely during VA outpatient 
treatment and that would appear to be a crucial distinction 
although the facts of that event are not before the Board.  

However, the Board finds that the outpatient staff member's 
instruction to the veteran to go to the nearest hospital 
would not constitute authorization or current VA treatment in 
a VA facility, even assuming that such instructions were 
provided to the veteran by phone immediately prior to the 
local emergency transport.  Id.; 38 U.S.C.A. § 1710; 
38 C.F.R. § 17.52.

In the absence of evidence to establish that the veteran 
meets the criteria for payment or reimbursement of non-VA 
medical services, either on the basis of eligibility under 38 
U.S.C.A. § 1728 or on the basis of individual authorization 
under 38 U.S.C.A. § 1703, payment or reimbursement of those 
service is not warranted.  

The Board further notes that, in the absence of authorizing 
statutory or regulatory authority, the Board may not award 
payment or reimbursement of the private medical expenses at 
issue.  Zimick, 11 Vet. App. at 50, citing Office of 
Personnel Management v. Richmond, 496 U.S. 414, 424 (1990) 
(payment of money from the [Federal] Treasury "must be 
authorized by a statute").  Thus, regardless of the 
authority of the Secretary of VA to provide equitable relief 
under 38 U.S.C. § 503, if requested, the Board is without 
jurisdiction in this case to authorize payment or 
reimbursement on that basis of the veteran's private medical 
expenses for care rendered from December 29, 1995 through 
January 2, 1996.  See Darrow v. Derwinski, 2 Vet.App. 303, 
306 (1992); see also 38 U.S.C. § 511(a).  


ORDER

The claim of entitlement to payment or reimbursement of the 
expenses of unauthorized private hospitalization from 
December 29, 1995 to January 2, 1996 is denied.



		
	CHARLES E. HOGEBOOM 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

